Citation Nr: 0828129	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected 
residuals of a right fibula fracture.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This matter was the subject of a Board hearing in June 2007 
before the undersigned Veterans Law Judge, and was remanded 
to the RO by the Board in November 2007. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's bilateral arthritis of the first 
metatarsophalangeal joint or heel spur was present within one 
year of discharge from service.  

2.  The competent medical evidence indicates that the 
veteran's current bilateral foot disability was not present 
during service, and is not caused or aggravated by his 
service-connected right ankle disability.


CONCLUSION OF LAW

Bilateral foot disability was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated therein, and is not proximately due or 
aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (as in 
effect prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

VCAA notice letters dated in September 2004 and January 2008 
explained the evidence necessary to substantiate the claim 
for service connection for the issue on appeal, including the 
requirements for establishing service connection on a 
secondary basis.  These letters also informed the veteran of 
his and VA's respective duties for obtaining evidence.  The 
January 2008 notice was issued subsequent to initial 
adjudication of the claim in March 2005.  However, the claim 
was readjudicated in May 2008 (see May 2008 supplemental 
statement of the case).  Although VCAA notice was not 
completed prior to the initial adjudication, the claim has 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a letter dated in March 2006, VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
claim for service connection, the rating and effective date 
aspects of the claim are moot. Accordingly, the Board finds 
that any error in the content or timing of such notice is 
harmless, and that there is no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board has considered the appellant's representation by 
counsel as a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, and reports of VA examinations.  The April 2008 VA 
examination was conducted for purposes of the claim on appeal 
and is adequate for VA adjudication purposes.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has reviewed such statements and 
concludes that he has not adequately identified further 
relevant available evidence not already of record.  The Board 
acknowledges that at the veteran's June 2007 hearing he 
contended he had received relevant VA treatment.  (See June 
2008 Board hearing transcript at page 8.)  However, when the 
veteran was requested in a VCAA letter dated in January 2008 
to provide information of treatment of his bilateral foot 
disability so that VA could assist him obtaining the records 
of treatment, he did not respond.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's lack 
of response to the January 2008 VCAA letter tailored 
specifically to his claim is a factor in the Board's finding 
that the claim on appeal has been sufficiently developed for 
adjudication.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available 
identified evidence that could substantiate the claim has 
been obtained. 



General Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board 
notes that there was a recent amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment, effective October 10, 2006, sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the veteran. 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service medical records reveal that the veteran fractured the 
fibula at the area of his right ankle when he fell into a 
ditch in December 1969.  The ankle was casted and healed 
thereafter.  The veteran is service-connected for residuals 
of the fracture.

In June 1970, the veteran was seen for intermittent right 
foot pain when walking for the past 5 days.  There was no 
swelling or discoloration.  He denied an injury.  An Ace 
bandage was applied and he was instructed to soak his foot.  
The diagnosis was "no findings."

In a history provided for purposes of a June 1970 service 
separation examination, the veteran indicated a history of 
foot trouble by a checked box.  The reviewing physician noted 
that the veteran's right ankle was painful.  At the veteran's 
June 1970 service separation examination, clinical evaluation 
of the feet was normal.  
In the present case, there is no diagnosis or other 
indication of arthritis of the feet within one year of 
discharge from active service.  Accordingly, a presumption of 
service connection for arthritis of the feet is not warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).

At a VA examination in April 2008, the veteran complained of 
painful feet.  He described the pain as a rather constant, 
dull type, with the intensity of 2 or 3 out of 10.  By 
history, going up and down stairs or repetitive motion 
increased the pain.  There was no history of flare-ups, and 
he was not taking any medications.  He said he had been 
experiencing the pain for the last 30 years, but that it had 
become worse over the last 10 years.  He denied any injuries 
of the feet.

The examiner noted that the veteran had injured his right 
ankle while in service when he slipped into a drainage ditch.  
It was noted as medical history that the veteran had been 
examined and treated in a cast for the right ankle injury and 
was given pain medications.  It was reported that he had 
gradually gotten better but claimed he had always had 
discomfort in both feet.  The veteran also provided a history 
of having had knee surgery before service.

On physical examination, the veteran's posture was good, and 
he did not have any braces or a cane.  Both feet were plantar 
grade.  On the right foot there was minor swelling of the 
first metatarsophalangeal joint with tenderness.  There was 
limited motion with extension of 30 degrees and flexion of 15 
degrees.  There was no edema, swelling, or calluses, and the 
heel and Achilles tendon were neutral.  On the left foot, 
there was mild hallux rigidus with a complaint of pain on 
palpation.  Range of motion of the metatarsal joint was 25 
degrees of extension and 15 degrees of flexion.  There were 
no calluses, and the heel and Achilles tendon were neutral.  

On examination of the right ankle, there was no swelling or 
deformity.  The veteran complained of pain anteriorly.  Range 
of motion revealed dorsiflexion of 15 degrees with pain in 
the anterior part of the ankle.  Plantar flexion was 25 
degrees without any pain.  Inversion was 20 degrees without 
any pain, and eversion was 5 degrees without any pain.  Power 
against resistance was 5/5, and the ankle pulse was palpable.  

X-rays revealed mild arthritis of the first metatarsal joints 
on both sides with a small heal spur.  The right ankle was 
normal without any residuals of previous fracture or post-
traumatic arthritis.  The examiner's diagnoses were arthritis 
of the first metatarsophalangeal joint of both feet, and 
normal right ankle without any residual of trauma.  

The examiner opined that that the veteran's bilateral foot 
disability was not related to his service-connected residuals 
of a right fibula fracture.  The examination report reflects 
that the examiner reviewed the claims file, including service 
treatment records and a report of a VA examination of the 
right ankle in January 2005.

The Board accepts as credible the veteran's testimony and 
histories that he has experienced foot pain since service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In this case, 
although competent to report he had an in-service ankle 
injury and experienced foot pain, he is not competent to 
provide opinions on complex medical matters such as whether 
arthritis of the feet began during service or whether he has 
a current foot disability that is caused or aggravated by his 
service-connected residual of a fracture to the right fibula.  
His opinions on such matters of medical causation and 
etiology carry no probative weight.  

The competent medical evidence indicates that the veteran did 
not have bilateral foot disability during service and that 
his current arthritis of the first metatarsophalangeal joint 
and heel spur of each foot are not related to his service-
connected right ankle injury.  During treatment for right 
foot pain in June 1970, during service, the diagnosis was 
"no findings," and at the veteran's service separation 
examination in June 1970, the clinical evaluation of the feet 
was normal.  At an April 2008 VA examination, the examiner 
found that the veteran's current bilateral foot disability 
was not related to his service-connected residuals of a 
fracture of the right fibula.  This VA examiner took into 
account the veteran's history of chronic foot pain in 
providing his medical opinion.  There being no competent 
medical evidence to support the veteran's claim, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, entitlement to service connection for 
bilateral foot disability is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for bilateral foot 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


